Citation Nr: 0904901	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
listed above.  

In July 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service includes service in the waters 
offshore Vietnam, but the conditions of his service did not 
involve duty or visitation in the landmass of the Republic of 
Vietnam or in the inland waters of Vietnam.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's prostate 
cancer is etiologically related to his active military 
service, including exposure to Agent Orange or other 
herbicides.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may it be presumed that prostate cancer was incurred 
during military service or as a result of exposure to 
herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that, if a claimant can demonstrate 
error in VCAA notice, such error should be presumed to be 
prejudicial. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. granted (U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  The RO also sent the Veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records, as well as private 
medical records showing treatment for prostate cancer after 
service.  The Veteran was afforded a VA examination in 
December 2004, and he was given an opportunity to set forth 
his contentions before the undersigned at the hearing in July 
2008.  Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims (Veterans Court) has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d) (2008).  In addition, the law provides that, where 
a Veteran served ninety days or more of active military 
service, and certain chronic diseases become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

In this case, the Veteran contends that his post-service 
diagnosis of prostate cancer is related to herbicide exposure 
in service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See e.g., Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), 
or otherwise establish a causal nexus between his currently 
claimed disability and service.  See Brock, 10 Vet. App. at 
162.

In this case, review of the record reveals the Veteran was 
diagnosed with prostate cancer in May 2004.  As prostate 
cancer is one of the specific diseases listed in 38 C.F.R. § 
3.309(e), the remaining inquiry is whether the Veteran served 
in the Republic of Vietnam during the Vietnam era, as 
required by law.  

The Veteran testified that he served on four different 
aircraft carriers which served in the vicinity of Vietnam, 
off the shore of the Gulf of Tonkin.  He testified that all 
of the carriers stayed approximately the same distance off 
the coast and, while he actually never served in-country in 
Vietnam, he could see the coastline at night.  He also 
testified that one of the aircraft carriers may have had 
barrels of the herbicide Agent Orange onboard, which he may 
have transported with a forklift on a hangar base, but he 
acknowledged in his testimony that he could not be sure 
whether the herbicide Agent Orange was actually on the ships.  

The service department has verified that the Veteran served 
in the Vietnam theater on six separate occasions from 
November 1970 to May 1971.  The Veteran's Report of Transfer 
or Discharge, DD Form 214, reflects that he received the 
Vietnam Service Medal and Republic of Vietnam Campaign Medal 
for his service during the Vietnam era.  While the Veteran 
has stated that he served on four different aircraft 
carriers, his service personnel records contain an "Enlisted 
Performance Record" which accounts for his service from June 
1967 to June 1971, and documents service on only two aircraft 
carriers.  Regardless, the evidentiary record does not 
contain any competent evidence showing the Veteran's service 
on ships near Vietnam involved duty or visitation in the 
Republic of Vietnam.  Instead, the competent evidence of 
record, including the service personnel records and the 
Veteran's testimony, reflects that his Vietnam service only 
involved service off the shore of Vietnam.  

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  During 
the pendency of this appeal, the Veterans Court reversed a 
Board decision, in another case, which had denied service 
connection for disabilities claimed as due to herbicide 
exposure on the basis that, although the appellant therein 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant had 
never set foot on land in that country.  Haas v. Nicholson, 
20 Vet. App. 257 (2006).  

The then-Secretary of Veterans Affairs appealed the Haas 
decision to the Federal Circuit Court.  Subsequently, on 
motion by the Secretary, the Veterans Court issued a 
temporary stay on adjudication of cases that were potentially 
affected by Haas.  In May 2008, the Federal Circuit issued a 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in 
which it reversed the decision of the Veterans Court, holding 
that the Veterans Court had erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption of herbicide exposure.  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the United States Supreme Court, seeking review 
and reversal of the Federal Circuit Court's decision.  The 
petition was denied by the Supreme Court on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

Therefore, in order for the presumption of service connection 
based upon herbicide exposure to apply, a Veteran must have 
set foot on the landmass of the country of Vietnam or served 
in the inland waters of Vietnam.  

In this case, as noted, there is no competent evidence 
establishing that the Veteran ever served in-country or in 
the inland waters of Vietnam.  Indeed, the Veteran testified 
that he never went into Vietnam or stepped foot in Vietnam.  
Instead, the Veteran testified that the carriers on which he 
served stayed in the Gulf of Tonkin off the coast of Vietnam.  
The Board notes the Veteran testified he could see the 
Vietnam shore from the Gulf but there is no indication in the 
record that the carriers on which the Veteran served were in 
such close proximity that they were exposed to 

herbicides.  Nor is there any competent evidence of record 
which shows that the carriers on which the Veteran served had 
barrels of the herbicide Agent Orange onboard.  

In sum, the competent evidence of record establishes that the 
Veteran's Vietnam service only involved service off the 
shores of Vietnam, with no duty or visitation on the landmass 
of the Republic of Vietnam or in the inland waters of 
Vietnam.  The evidence does not show the Veteran was 
otherwise exposed to herbicides during active military 
service.  Therefore, service connection is not warranted on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6).

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
However, the Veteran's service treatment records are negative 
for any complaints, treatment, or findings related to a 
prostate disorder.  In addition, the first time the Veteran 
is shown to have prostate cancer after service was in May 
2004, which is more than 30 years after he was separated from 
active service.  Therefore, service connection is not 
warranted on a presumptive basis under 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.307(a)(3).

Moreover, there is no competent medical evidence of record 
that relates the Veteran's prostate cancer with his military 
service in general, or his exposure to herbicides 
specifically.  The only evidence that relates the Veteran's 
prostate cancer to his military service consists of the 
Veteran's own statements.  The Board does not doubt that the 
Veteran sincerely believes his prostate cancer is related to 
his exposure to herbicides; however, without affirmative 
evidence of in-service exposure or competent evidence on 
which such exposure may be presumed, the Veteran's claim must 
be denied.  In addition to his lack of Vietnam in-country or 
inland-waters service, there is no indication that the 
Veteran has the requisite knowledge of medical principles 
which would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the Board finds the Veteran's service did not 
involve duty or visitation in the Republic of Vietnam or its 
inland waters, the Veteran did not manifest prostate cancer 
during his first post-service year, and there is no competent 
medical evidence of record relating the Veteran's prostate 
cancer to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for 
prostate cancer, claimed as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure, is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


